Citation Nr: 0330139	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1954 to June 1956.  
He died on April [redacted], 2001.  The appellant is his surviving 
spouse.

This appeal arises from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  The RO denied entitlement to 
service connection for the cause of the veteran's death.

In her substantive appeal received in September 2002, the 
appellant requested a hearing before a traveling Veterans Law 
Judge (VLJ) from the Board of Veterans' Appeals (Board) 
sitting at the RO.  However, she withdrew this request in 
March 2003.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

At the time of the veteran's death, service connection had 
been granted for post-traumatic stress disorder (PTSD) 
(evaluated as 100 percent disabling), and a right post-
operative herniorrhaphy scar and an appendectomy scar (both 
evaluated as noncompensable).  His Certificate of Death 
indicated that he died on April [redacted], 2001.  This document 
shows that the immediate cause of death was colon cancer with 
metastasis.  A significant condition contributing to death, 
but not resulting in the underlying cause of death, was 
listed as chronic obstructive pulmonary disease (COPD).  

The appellant has argued that the veteran's service-connected 
PTSD either caused or significantly contributed to his death.  
She contents that due to PTSD, he was depressed and suicidal.  
Because of his suicidal ideation, he reportedly refused to 
take treatment for his colon cancer that the appellant felt 
would have saved his life.  

The appellant has acknowledged that the veteran had a 
previous episode of colon cancer during which he agreed to 
take chemotherapy, which presumably eradicated the cancer.  
In a letter of August 2001, a VA physician indicated that the 
veteran did not take chemotherapy due to his PTSD; an act the 
physician felt could be construed as a form of suicide.  It 
appears that this physician's specialty is neurology and 
spinal cord injuries.  Treatment records indicate that the 
veteran did have suicidal ideation and had attempted suicide 
prior to his death.

There is no indication in the VA physician's two-sentence 
letter of August 2001 that he had ever treated the veteran or 
had reviewed the veteran's medical history in preparation for 
his opinion.  


According to the CAVC ruling in Elkins v. Brown, 5 Vet. App. 
474, 478 (1993), a medical opinion is immaterial when there 
is no indication that the physician reviewed the medical 
history or any other relevant documents, which would have 
enabled him or her to form an opinion on service connection.  

A review of the Statement of the Case (SOC) indicates that 
the RO determined there was no medical nexus between the 
veteran's cause of death and his service-connected 
disabilities.  There is no medical opinion of record, other 
than the VA physician's dated in August 2001, which has 
considered whether a nexus exists between the veteran's PTSD 
and the cause of his death.  In Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the CAVC held that a VA adjudicator 
cannot base his or her decision on their own unsubstantiated 
medical opinion.  

Under the circumstances, this case must be remanded in order 
to obtain a medical opinion, based on a review of the entire 
medical history, by the appropriate competent healthcare 
professional to determine what disorders caused or 
contributed to the veteran's death.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

Finally, the appellant was informed of VA's duty to notify 
and assist in the development of her claim by letter of 
November 2001.  This letter specifically referenced the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub.L. 
No. 106-475, 114 Stat. 2096 (2000).  However, this letter 
indicates that she was informed of a requirement to respond 
within 60 days.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  


The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (Reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The CAFC found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the VBA AMC must 
take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Therefore, in order to ensure that the record is fully 
developed and comply with the appellant's due process rights, 
this case is REMANDED to the VBA AMC for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
appellant and request that she identify 
all healthcare providers, VA and non-VA, 
inpatient and outpatient, who had treated 
the veteran's colon cancer (both 
episodes) and during the end of his life.  
She should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified treatment 
records should be requested directly from 
the healthcare providers.  

4.  After the above development has been 
completed, the VBA AMC should make 
arrangements with the appropriate VA 
medical facility to obtain a medical 
opinion from a psychiatrist to determine 
whether the veteran's service-connected 
PTSD caused or contributed to his death.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to completion of his or her 
report.  

The examiner must annotate the report 
that the claims file was in fact made 
available for review in conjunction with 
the report.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
At the time of the veteran's death, 
service connection had been granted PTSD 
(evaluated as 100 percent disabling), and 
a right post-operative herniorrhaphy scar 
and an appendectomy scar (both evaluated 
as noncompensable).  His Certificate of 
Death shows he died on April [redacted], 2001.  

This document shows the immediate cause 
of death was colon cancer with 
metastasis.  A significant condition 
contributing to death, but not resulting 
in the underlying cause of death, was 
listed as chronic obstructive pulmonary 
disease (COPD).  

The appellant has argued that the 
veteran's service-connected PTSD either 
caused or significantly contributed to 
his death.  She contends that due to 
PTSD, he was depressed and suicidal.  
Because of his suicidal ideation, he 
reportedly refused to take treatment for 
his colon cancer that the appellant felt 
would have saved his life.  The appellant 
has acknowledged that the veteran had a 
previous episode of colon cancer during 
which he agreed to take chemotherapy, 
which presumably eradicated the cancer.  


In a letter of August 2001, a VA 
physician indicated that the veteran did 
not take chemotherapy due to his PTSD; an 
act the physician felt could be construed 
as a form of suicide.  It appears that 
this physician's specialty is neurology 
and spinal cord injuries.  Treatment 
records indicate that the veteran did 
have suicidal ideation and had attempted 
suicide prior to his death.
After a careful review of the medical 
history in the claims file, the physician 
should provide answers to the following 
questions:
a.  Was the veteran's service-
connected PTSD singly or jointly 
with some other condition, the 
immediate or underlying cause of 
death, or etiologically related to 
the cause of death?
b.  If not, did the PTSD contribute 
substantially or materially to 
death; or did it combine to cause 
death; or did it aid or lend 
assistance to the production of 
death?  (In this regard, it must be 
shown that there is a causal 
connection to the veteran's death.)
c.  Was the cause of the veteran's 
death in anyway etiologically 
related to his military service?  If 
so, please explain.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular the VBA AMC 
should review the requested medical 
opinion report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the appellant's claim on 
appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
Supplemental Statement of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.

	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

